COURT OF APPEALS
CATHERINE STONE                 FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                 WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                        April 17, 2014

       Gerald Anthony Uretsky                         Lauren Scott
       7750 Broadway                                  101 W Nueva Fl 3
       San Antonio, TX 78209                          San Antonio, TX 78205-3406
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       Minnie Faye Morgan
       P. O. Box 593407
       San Antonio, TX 78259
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00175-CV
              Trial Court Case Number:       2012-PA-02469
              Style: In the Interest of A.J.P., a Child



               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219
                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 17, 2014

                                    No. 04-14-00175-CV

                          IN THE INTEREST OF A.J.P., a Child,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02469
                       Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
       In this accelerated appeal of the trial court’s February 14, 2014 order terminating
Appellant’s parental rights, Appellant’s brief was due to be filed with this court on April 16,
2014. See TEX. R. APP. P. 38.6(a). On the brief’s due date, Appellant filed an unopposed first
motion for extension of time to file Appellant’s brief and requested an additional twenty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than May 6, 2014. See id.; see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                   /s/ Patricia O. Alvarez
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court
                                         MINUTES

                                      Court of Appeals
                               Fourth Court of Appeals District
                                     San Antonio, Texas

                                        April 17, 2014

                                    No. 04-14-00175-CV


                          IN THE INTEREST OF A.J.P., a Child,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02469
                       Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
       In this accelerated appeal of the trial court’s February 14, 2014 order terminating
Appellant’s parental rights, Appellant’s brief was due to be filed with this court on April 16,
2014. See TEX. R. APP. P. 38.6(a). On the brief’s due date, Appellant filed an unopposed first
motion for extension of time to file Appellant’s brief and requested an additional twenty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than May 6, 2014. See id.; see also TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                   /s/ Patricia O. Alvarez
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.

                                                   /s/ Keith E. Hottle
                                                   Keith E. Hottle
                                                   Clerk of Court




ENTERED THIS 17TH DAY OF APRIL, 2014.
                                                          VOL.___PAGE___